Citation Nr: 0724206	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial compensable evaluation for 
Hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active service from March 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The service-connected Hepatitis C reportedly causes 
intermittent fatigue and malaise but there is no competent 
evidence showing that Hepatitis C causes anorexia or 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 month 
period.  


CONCLUSION OF LAW

An initial compensable evaluation for hepatitis C is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.114, Diagnostic Code 7354 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1  
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the 
current severity of the disorder.  The Court also discussed 
the concept of staged ratings, finding that, in cases where 
the veteran disagrees with the initial disability evaluation, 
it is possible for the veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Pursuant to Diagnostic Code 7354, which contains the rating 
criteria for Hepatitis C, a zero percent disability 
evaluation is assigned when Hepatitis C is nonsymptomatic.  A 
10 percent disability evaluation is assigned when there is 
evidence of intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the past 12 month 
period.  

A 20 percent disability evaluation is warranted when there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period. 

A 40 percent disability evaluation is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

A 60 percent disability evaluation is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent disability evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a  
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the  
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  See 38 
C.F.R. § 4.112 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on the merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.   

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for service-connected 
Hepatitis C under Diagnostic Code 7354.  The record does not 
demonstrate the requisite objective manifestations for a 10 
percent or higher disability evaluation.   

VA outpatient treatment records dated from June 1997 to 
January 2005 have been obtained and associated with the 
claims folder.  The veteran reported to a VA medical provider 
in June 1997 that he had a history of the following:  
hypertension, excess weight, hepatitis, liver dysfunction, 
arthritic hands and knees, asthma, bronchitis, blackouts, 
D.T.'s, addiction to nicotine, alcohol, crack cocaine, 
marijuana and use of IVDA heroin in the 1970s.  His current 
problems were related to low energy levels, headaches, 
intermittent chest pains, frequent urination, and shortness 
of breath on exertion.  In August 1998, a hepatitis C test 
result was positive.  In September 2001, the veteran was 
diagnosed as having:  hypertension without complications, 
poorly controlled (the veteran was advised to lose weight and 
quit alcohol); allergic rhinitis; obesity (253.2 lbs.); and 
hepatitis C (the report noted that the veteran was still 
drinking).  

In May 2002, his abdomen was not distended or tender, there 
was no hepatosplenomegaly, and no ascites.  His weight was 
261.3 lbs.  In a July 2002 gastroenterology consult response 
it was noted that the veteran had complaints of feeling tired 
at times.  He had quit drinking alcohol three months 
previously and his last illicit drug use was six months 
previously as well.  The veteran's weight was 250.8 lbs.  
Physical examination revealed no pallor, jaundice, palpable 
lymph nodes or JVD.  The abdomen was soft, nontender with no 
hepatomegaly or splenomegaly.  There was no edema.  The 
assessment was that the veteran had "1- CHC + PCR with high 
liver enzymes but no clinical stigmata of chronic liver 
disease."  In October 2002, the veteran's abdomen was soft 
with no masses or tenderness.  In January 2003, the veteran 
reported that he had a "burning type" abdominal pain and 
that he was still eating lots of spicy and fried foods.  He 
had no "N/V/D" or problems eating.  He reported that 
Ranitidine was not helping him and he wanted another type of 
medication.  The abdomen had positive bowel sounds and was 
non-tender, with no guarding or rebound.  The diagnosis was 
gastritis and esophageal reflux.  In March 2003, the 
veteran's weight was 266.8 lbs.  The abdomen was not 
distended, nor tender, and there was no hepatosplenomegaly or 
ascites.  The veteran was diagnosed as having diabetes 
mellitus - newly diagnosed, and elevated liver enzymes which 
could be secondary to hepatitis.  

In March 2003, the veteran also underwent a VA examination.  
The veteran reported that he frequently felt sleepy and tired 
and had an upset stomach.  He did not have any abdominal 
pain, nausea or vomiting.  At times, he had alternating 
diarrhea and constipation.  There was no weight loss.  The 
veteran weighed 272 lbs.  The abdomen was rotund, soft, and 
nontender.  There were no masses or organomegaly.  The 
assessment was Hepatitis C infection, currently active, and 
status-post hepatitis A infection.  

Additional VA outpatient treatment records dated in May 2003 
indicate that testing showed that the AST and ALT have been 
consistently elevated, in a pattern which indicated alcohol 
use/abuse.  Later in May, the veteran reported that he had no 
abdominal pain, nausea, vomiting, no change in weight/bowel 
habits and no melena.  His weight was 270 lbs.  Physical 
examination showed no jaundice and the abdomen was nontender 
with no organomegaly or spider angiomata.  The assessment was 
chronic hepatitis C.  The veteran reported that he was not 
interested in a liver biopsy or treatment.  An abdominal 
ultrasound was unremarkable.  

In December 2003, the veteran again reported that he was not 
interested in treatment for Hepatitis C.  He only wanted it 
reported that he was chronically fatigued, and that he had 
been vomiting two to three times per week for the last 
several months.  His abdomen was non-tender with no masses, 
questionable organomegaly, and no ascites, or umbilical 
venous collaterals.  In March 2004, the veteran was seen with 
complaints of fatigue and on and off vomiting.  He was unable 
to hold food sometimes beyond 15 minutes and had some 
discomfort of the right upper quadrant.  Physical evaluation 
revealed pain on palpation of the right upper quadrant upon 
physical examination.  The assessment/plan was to rule out 
active hepatitis, to have an ultrasound of the liver, and to 
rule out gall bladder disease.  The veteran was scheduled for 
an appointment in June 2004 but did not report.  In May 2004, 
however, he was seen in Urgent Care, for a cough with green 
sputum.  He reported no "N/V/D" or abdominal pain.  In 
August 2004, the veteran reported, apparently by telephone, 
that he did not receive notice of the scheduled appointment 
and that he had pain in the right upper quadrant and early 
morning fatigue with vomiting.  He also had nausea and a 
churning sensation in his stomach and vomited within 15 
minutes of a meal.  It was requested that an appointment be 
scheduled for the veteran but medical records dated through 
January 2005 do not reflect that the veteran was seen for 
evaluation of Hepatitis C.  In January 2005, however, the 
veteran was seen complaining of cold symptoms.  He reported 
that he did have diarrhea but no nausea or vomiting.  His 
weight was 256.2.

After a thorough review of the evidence, the Board concludes 
that the competent evidence of record does not establish 
incapacitating episodes due to Hepatitis C.  "Incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  There is no 
evidence of physician prescribed bed rest due to Hepatitis C.  

The evidence of record shows that the veteran has complained 
of intermittent fatigue and malaise and other symptoms, such 
as nausea and vomiting due to Hepatitis C.  However, his 
credibility is questionable as he has categorically refused 
treatment for Hepatitis C and as he has not followed through 
with recommended tests to ascertain the origin of his 
complaints.  It is specifically noted that the veteran 
refused to undergo treatment for Hepatitis C even after being 
counseled in December 2003 that treatment with PEG-Intron and 
Rebetol was effective in clearing HCV in 50 percent of those 
treated.  However, the veteran did make certain to report to 
VA medical professionals that he had fatigue, malaise, 
vomiting, nausea, etc.  The conclusion reached after a 
thorough review of the record is that the veteran lacks 
credibility with respect to the symptoms he has reported to 
VA.  He has reported those symptoms to VA that he knows are 
required for a compensable rating, but when advised that he 
should undergo tests and treatment for Hepatitis C, he has 
unconditionally refused.  As a result, the Board finds the 
veteran's assertions concerning the symptoms allegedly due to 
Hepatitis C have no probative value.  

Even if the Board had found the veteran credible, there is no 
evidence of anorexia, which is defined as a "lack or loss of 
the appetite for food."  Dorland's Illustrated Medical 
Dictionary, 27th Ed., 93 (1988).  The veteran has not 
reported a loss of appetite.  Moreover, it is noted that his 
weight has fluctuated from the 250s to 270s during the course 
of this claim and that he has been described as obese in the 
medical records.  A March 2004 VA outpatient treatment record 
noted that a weight management consultation was to be 
provided.  The service induction examination report dated in 
March 1974 revealed that the veteran's weight was 150 lbs.  A 
diagnosis of Hepatitis was reported almost two years later in 
February 1976.  Upon separation examination in May 1976, the 
veteran weighed 172 lbs.  Even assigning that 172 lbs. is the 
veteran's baseline weight (or average weight for the two-year 
period preceding onset of the disease), he has not had minor 
weight loss (loss of 10 to 20 percent of baseline weight), 
let alone substantial weight loss (loss of greater than 20 
percent of his baseline weight) sustained for three months or 
longer.  During the course of his medical visits through VA, 
the veteran's weight has not fallen below 150 lbs. at any 
point in time.  In light of the above, the Board finds that a 
compensable rating for Hepatitis C under Diagnostic Code 7354 
is not warranted.  

Moreover, the veteran is not under dietary restriction or 
continuous medication for Hepatitis C nor does he have 
hepatomegaly.  While right quadrant pain was noted in the VA 
medical records, the cause of the pain was unclear and 
additional assessment was required to rule out various 
causes.  After that notation, however, the veteran was seen 
by VA and did not report any symptoms such as nausea, 
vomiting, right upper quadrant pain, etc.  As a result, the 
Board finds that the veteran does not meet the criteria for 
any of the ratings, which range from 10 percent to 100 
percent, for service-connected Hepatitis C.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that a noncompensable evaluation is warranted for the 
service-connected Hepatitis C since the date of service 
connection, which is June 28, 2002.  There is no evidence 
that the veteran's service-connected Hepatitis C has met the 
criteria for a higher rating at any time since June 28, 2002.  
It appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating pursuant to Fenderson is not 
warranted.

In summary, an initial disability evaluation in excess of 
zero percent is not warranted for the service-connected 
Hepatitis C, for the reasons and bases described above.  A 
preponderance of the evidence is against the veteran's claim 
for a compensable initial evaluation and therefore the claim 
is denied. 

Duty to Notify and Duty to Assist 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, VCAA notice was provided to the veteran by way 
of letters dated in August 2002 and October 2002 with respect 
to his claim for service connection for Hepatitis C.  These 
letters provided him with notice of the information and 
evidence that would assist in the substantiation of his claim 
and also informed him of his and VA's respective duties with 
regard to the information and evidence to be provided.  While 
the letters did not explicitly ask that the appellant provide 
any evidence in his possession that pertains to the claim, as 
per § 3.159(b)(1), he was advised of the types of evidence 
that could substantiate his claim and to ensure that VA 
receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied with respect to the claim for service 
connection.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
also apply to the degree of disability and the effective date 
of the disability.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In that regard, as the Board concludes that the preponderance 
of the evidence is against the veteran's request for an 
increased disability rating, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
With regard to the rating assigned, it is clear that the 
veteran has actual notice of the criteria for a higher 
evaluation as he has specifically tailored his arguments to 
the Board and his remarks to medical providers in such a way 
as to substantiate his request for an increase.  Moreover, to 
the extent that the veteran is challenging the initial 
evaluation assigned following the RO's grant of service 
connection, the Court held in Dingess that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  Thus, 
VA's duty to notify has been satisfied and no prejudice has 
resulted to the veteran by failure to provide specific notice 
of the criteria for a compensable evaluation. 

The Board further finds that all relevant evidence has been 
obtained with regard to the veteran's claim for a higher 
evaluation.  Service medical records and VA treatment records 
dating from June 1997 to January 2005 were obtained.  
Moreover, the veteran was afforded a VA examination in March 
2003 to determine the nature and  severity of the Hepatitis 
C.  There is no other relevant evidence that is outstanding.  
Accordingly, the Board finds that the duty to assist 
requirements have been satisfied.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a compensable initial disability evaluation 
for Hepatitis C is not warranted, and the appeal is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


